Digitally signed
                                                                          by Reporter of
                                                                          Decisions
                                                                          Reason: I attest
                                                                          to the accuracy
                        Illinois Official Reports                         and integrity of
                                                                          this document
                               Appellate Court                            Date: 2021.05.26
                                                                          10:21:56 -05'00'



                  Pearson v. Pearson, 2020 IL App (1st) 190717



Appellate Court     CAMERON R. PEARSON, as Trustee of the Cameron R. Pearson
Caption             Trust, Dated July 1, 1997, Plaintiff-Appellant, v. MERRY ANN
                    PEARSON, Individually and as Signator Over the Assets of Pearson
                    Investments Limited Partnership; JULIA M. PEARSON, as Trustee of
                    the Julia M. Pearson Trust, Dated July 1, 1997; JULIA M. PEARSON
                    CHILD’S TRUST; PEARSON INVESTMENTS LIMITED
                    PARTNERSHIP; CAMERON GENERAL CORPORATION; and
                    DEVON BANK, as Trustee of Cameron R. Pearson Child’s Trust
                    Defendants (Devon Bank and Merry Ann Pearson, Defendants-
                    Appellees).



District & No.      First District, Fourth Division
                    No. 1-19-0717



Filed               March 5, 2020



Decision Under      Appeal from the Circuit Court of Cook County, No. 2016-CH-9622;
Review              the Hon. Raymond W. Mitchell, Judge, presiding.



Judgment            Affirmed in part and reversed in part.


Counsel on          Robert S. Held, of Harrison & Held, LLP, of Chicago, for appellant.
Appeal
                    Mark E. Broaddus and Adam K. Beattie, of Chuhak & Tecson, P.C.,
                    of Chicago, for appellee Devon Bank.
     Panel                      PRESIDING JUSTICE GORDON delivered the judgment of the
                                court, with opinion.
                                Justices Reyes and Burke concurred in the judgment and opinion.


                                                 OPINION

¶1         The instant appeal involves one question: Does an Illinois court have subject-matter
      jurisdiction over a request for an accounting seeking information about a Delaware limited
      partnership and Delaware corporation? Plaintiff Cameron R. Pearson is the trustee of a trust
      that is a general and limited partner in a Delaware limited partnership, Pearson Investments
      Limited Partnership (Pearson Investments). Defendant Devon Bank is the trustee of two trusts
      (under one of which plaintiff is a beneficiary) that combined own a controlling interest in
      Pearson Investments. Pearson Investments, in turn, owns a 40% share of another Delaware
      corporation, Cameron General Corporation (Cameron General). Plaintiff sought an accounting
      from defendant Devon Bank for both Pearson Investments and Cameron General, which
      defendant allegedly refused to provide, and plaintiff filed suit in the circuit court of Cook
      County. Defendant filed a motion to dismiss for lack of subject-matter jurisdiction, which was
      granted. For the reasons that follow, we affirm in part and reverse in part the judgment of the
      trial court.

¶2                                           BACKGROUND
¶3        The case at issue on appeal is one of three cases, all filed in July 2016 by plaintiff. On July
      6, 2016, plaintiff filed a verified complaint in chancery under case No. 2016-CH-8907 against
      defendant Devon Bank. On the same day, he filed a verified complaint in case No. 2016-CH-
      8908 against Merry Ann Pearson, individually and as trustee of the Fred Pearson Revocable
      Trust and as general partner of Pearson Investments. Finally, on July 21, 2016, plaintiff, in his
      capacity as trustee of the Cameron R. Pearson Trust, dated July 1, 1997, filed a verified petition
      for dissolution of Pearson Investments in case No. 2016-CH-9622, naming as defendants
      Merry Ann Pearson, individually and as managing general partner of Pearson Investments;
      Julia M. Pearson, as trustee of the Julia M. Pearson Trust, dated July 1, 1997; and Pearson
      Investments. On March 22, 2017, the three cases were consolidated.
¶4        The only case at issue on appeal is case No. 2016-CH-9622, 1 and the operative pleading
      is plaintiff’s verified second amended petition for dissolution, filed on September 21, 2018. As
      this appeal arises on a motion to dismiss, we take our facts from the allegations contained in
      the petition.

          1
           The trial court granted summary judgment in Merry Ann’s favor in case No. 2016-CH-8908 on
      February 2, 2018. The trial court also granted defendant’s motion to dismiss in case No. 2016-CH-8907
      on April 5, 2018, and granted judgment on the pleadings with respect to the allegations against Merry
      Ann in case No. 2016-CH-9622 on the same date. We dismissed the instant appeal with respect to any
      claims against Merry Ann on July 12, 2019, and plaintiff states in his reply brief that he is appealing
      only case No. 2016-CH-9622 against defendant and is not appealing the dismissal of case No. 2016-
      CH-8907. We therefore have no need to consider defendant’s motion to dismiss the appeal with respect
      to case No. 2016-CH-8907, which we previously ordered be taken with the case.

                                                     -2-
¶5        According to the petition, plaintiff is the child of Fred Pearson, who died on September 16,
     2015. Merry Ann Pearson is plaintiff’s stepmother, and Julia Pearson is plaintiff’s stepsister.
     In 1997, Fred established two trusts for the benefit of plaintiff and Julia: the Cameron R.
     Pearson Trust (Cameron trust) and the Julia M. Pearson Trust (Julia trust), respectively. Each
     child was named as the trustee of their trust.
¶6        In 1998, Fred created Pearson Investments, a limited partnership that was to be governed
     by the laws of the state of Delaware. The initial general partners of Pearson Investments were
     Fred, Merry Ann, the Cameron trust, and the Julia trust, and Fred was designated the managing
     general partner in 2002. Under Pearson Investments’ operating agreement, the purpose of the
     limited partnership was to serve as a holding company for real estate and securities. One of the
     assets held by Pearson Investments was an approximately 40% interest in Cameron General, a
     corporation founded under Delaware law to conduct insurance business. The petition alleges
     that in its federal tax return for 2014, Cameron General reported having nearly $11 million in
     assets but reported that it had no income from operations and only $17,054 in income from
     interest and dividends. According to the petition, Cameron General was dissolved in 2017
     during the pendency of the instant litigation.
¶7        In 2006, Fred established two additional trusts for the benefit of plaintiff individually and
     Julia: the Cameron R. Pearson Child’s Trust (Cameron child’s trust) and the Julia M. Pearson
     Child’s Trust (Julia child’s trust). At the time that the trusts were established, the trustee for
     both trusts was attorney Joel M. Friedman. However, a 2011 amendment to the trusts gave
     Merry Ann the power to remove and replace the trustee of the trusts upon Fred’s death. In
     2016, Merry Ann removed Friedman as trustee and appointed defendant Devon Bank as the
     successor trustee of both trusts.
¶8        At the same time that he created Pearson Investments in 1998, Fred had also established
     the Pearson Family Irrevocable Limited Investments Trust (Investments Trust). In 2007, in
     exchange for a 24.5% interest in Pearson Investments, the Investments Trust transferred to
     Pearson Investments all right, title, and interest in three life insurance policies issued on the
     life of Fred, which had a face value of approximately $2.2 million payable upon Fred’s death.
     Also in 2007, Fred and Merry Ann sold all of their general and limited partnership interests in
     Pearson Investments to the Cameron child’s trust and the Julia child’s trust. However, despite
     no longer having any interest in Pearson Investments, either Merry Ann or Fred liquidated an
     insurance policy owned by Pearson Investments for approximately $1 million; the petition
     alleges that it is unclear how these funds were used.
¶9        The petition alleges that as of 2016, 2 the general partners of Pearson Investments are the
     Cameron trust (25.0%), the Julia trust (12.5%), the Cameron child’s trust (36.25%), and the
     Julia child’s trust (26.25%). The limited partners of Pearson Investments are the Cameron trust
     (2.255%), the Julia trust (6.875%), the Cameron child’s trust (63.1375%), and the Julia child’s
     trust (26.7375%).


         2
           The verified second amended petition for dissolution does not explain what happened to the 24.5%
     interest held by the Investments Trust. However, the originally filed complaint in case No. 2016-CH-
     8907 alleged that this interest was later transferred to the Cameron child’s trust and the Julia child’s
     trust. There is no dispute that the four trusts hold all of the general and limited partnership interests in
     Pearson Investments.

                                                      -3-
¶ 10       The petition sets forth two counts. Count I is for dissolution of Pearson Investments and is
       not at issue on appeal. 3 Count II is for an accounting and seeks an accounting of the assets and
       liabilities of both Pearson Investments and Cameron General. Plaintiff alleges that, as trustee
       of both the Cameron child’s trust and the Julia child’s trust, defendant controls the business,
       assets, and finances of Pearson Investments. Plaintiff further alleges that, “as a General and
       Limited Partner of Pearson Investments,” he is entitled to a detailed accounting showing the
       assets and liabilities of Pearson Investments from defendant, including the location of the $1
       million from the life insurance policy liquidated in 2007. Additionally, plaintiff alleges that he
       has never been provided with financial information for Cameron General despite the fact that
       defendant controls Pearson Investments, which in turn owned over 40% of Cameron General.
       Plaintiff admitted that he had received an account statement from Cameron General showing
       an account balance of approximately $7.5 million but alleged that this did not fully account for
       the over $10 million in assets shown on the tax return. Plaintiff also alleged that the cash
       distribution to Pearson Investments upon Cameron General’s dissolution was approximately
       $3.1 million.
¶ 11       Attached to the petition were copies of the Cameron trust and Cameron child’s trust
       agreements, including the 2011 amendment to the Cameron child’s trust, which gave Merry
       Ann the power to remove Friedman as trustee and to appoint a successor trustee, as well as
       documents evidencing the removal of Friedman as trustee of the Cameron child’s trust, the
       appointment of defendant Devon Bank as successor trustee, and defendant Devon Bank’s
       acceptance of the appointment. Also attached to the petition was the Pearson Investments
       limited partnership agreement, which provided that “[t]his Agreement shall be construed and
       the validity and effect of the provisions hereof shall be determined under the laws of Delaware,
       except as otherwise specifically provided herein.” Also attached to the petition was Merry
       Ann’s answer to the previous version of the petition, in which she admitted that one of the
       insurance policies transferred to Pearson Investments “was surrendered effective December
       12, 2007 for $1,046,003.72.” Finally, attached to the petition was Cameron General’s 2014
       federal tax return, which showed total assets of $10,858,673.
¶ 12       On January 14, 2019, defendant Devon Bank filed a combined motion to dismiss the
       verified second amended petition pursuant to section 2-619.1 of the Code of Civil Procedure
       (Code) (735 ILCS 5/2-619.1 (West 2018)). Defendant sought dismissal of the entire petition
       pursuant to section 2-619(a)(1) of the Code (735 ILCS 5/2-619(a)(1) (West 2018)), claiming
       that the trial court lacked subject-matter jurisdiction over the petition because Delaware law
       required that the causes of action set forth in the petition be filed in the court of chancery in
       Delaware. Additionally, defendant alternatively sought dismissal under section 2-615 of the
       Code (735 ILCS 5/2-615 (West 2018)), claiming that plaintiff had failed to identify any
       authority by which he was entitled to the accountings he sought.
¶ 13       In response to the motion to dismiss, plaintiff argued that the trial court had jurisdiction
       because he was not seeking dissolution of Pearson Investments directly but was seeking a court
       order that defendant seek such a dissolution. Plaintiff claimed that, as the beneficiary of a trust

           3
            Plaintiff makes a passing reference to count I in his brief, claiming that “the trial court clearly had
       the authority to rule upon at least the request for information, if not also the request for dissolution.”
       (Emphasis added.) However, his arguments on appeal are directed only at count II, concerning an
       accounting, so we consider only that count on appeal.

                                                        -4-
       for which defendant was trustee (the Cameron child’s trust), he was simply seeking an order
       regarding the administration of that trust. In his response, plaintiff also stated that “Plaintiff is
       not a partner in Pearson Investments” and suggested that he would not have standing to seek a
       dissolution in a Delaware court because “[o]nly a partner may seek such relief under the
       Delaware Code.” Similarly, with respect to the request for an accounting, plaintiff claimed that
       he was seeking the accounting in his capacity as the beneficiary of a trust for which defendant
       was trustee.
¶ 14        In its reply to the motion to dismiss, defendant pointed to the fact that plaintiff had filed
       the petition in his capacity as trustee of the Cameron trust, not in his individual capacity, and
       suggested that plaintiff was misrepresenting his claim. Defendant also suggested that the
       allegations of the petition should control over the contradictory claims in the response to the
       motion to dismiss. Defendant further reiterated its arguments that there was no subject-matter
       jurisdiction over the claims in the petition.
¶ 15        On March 7, 2019, the trial court entered an order granting defendant’s motion to dismiss
       due to a lack of subject-matter jurisdiction. The court noted that plaintiff’s claims that he was
       not a partner in Pearson Investments were contradicted by the allegations of his petition, which
       the court found must be taken as true for purposes of considering the motion to dismiss. The
       court first found that it lacked subject-matter jurisdiction over count I of the petition because
       Delaware law vested its Court of Chancery with exclusive jurisdiction over the dissolution of
       limited partnerships. The court also found unpersuasive plaintiff’s claim that it could order
       defendant to pursue dissolution, noting that “Illinois courts historically refrained from
       adjudicating the internal affairs of foreign business entities, particularly in actions seeking
       dissolution.”
¶ 16        With respect to count II, the trial court again specifically noted that “Plaintiff brings this
       action as trustee of the Cameron R. Pearson Trust, not as a beneficiary owed a fiduciary duty
       by [defendant].” The court also noted that plaintiff had previously filed suit against defendant
       in his capacity as a beneficiary in case No. 2016-CH-8907, which had been dismissed with
       prejudice. The court found that Delaware law provided that any action by a partner to enforce
       its rights to review partnership records must be brought in its court of chancery and that the
       Delaware court had the exclusive jurisdiction to determine whether an individual is entitled to
       inspect corporate records. Accordingly, the trial court found that it lacked subject-matter
       jurisdiction over either count and granted defendant’s motion to dismiss the petition. This
       appeal follows.

¶ 17                                           ANALYSIS
¶ 18      As noted, plaintiff has presented only one limited issue on appeal: was count II of case No.
       2016-CH-09622 properly dismissed? Plaintiff has made clear that he is not appealing the
       dismissal of either of the other two consolidated cases and has not made any arguments on
       appeal concerning the propriety of the dismissal as to count I of the petition. Accordingly, we
       focus solely on the limited issue before us.

¶ 19                                           I. Section 2-619
¶ 20       In the case at bar, defendant filed a combined motion to dismiss pursuant to section 2-619.1
       of the Code, which permits a party to file a motion to dismiss based on both section 2-615 and
       section 2-619 of the Code. 735 ILCS 5/2-619.1 (West 2018). However, the trial court’s

                                                     -5-
       dismissal was based only on section 2-619 of the Code. A motion to dismiss under section 2-
       619 admits the legal sufficiency of all well-pleaded facts but allows for the dismissal of claims
       barred by an affirmative matter defeating those claims or avoiding their legal effect. Janda v.
       United States Cellular Corp., 2011 IL App (1st) 103552, ¶ 83 (citing DeLuna v. Burciaga, 223
       Ill. 2d 49, 59 (2006)). When reviewing a motion to dismiss under section 2-619, “a court must
       accept as true all well-pleaded facts in plaintiffs’ complaint and all inferences that can
       reasonably be drawn in plaintiffs’ favor.” Morr-Fitz, Inc. v. Blagojevich, 231 Ill. 2d 474, 488
       (2008). Additionally, a cause of action should not be dismissed under section 2-619 unless it
       is clearly apparent that no set of facts can be proved that would entitle the plaintiff to relief.
       Feltmeier v. Feltmeier, 207 Ill. 2d 263, 277-78 (2003). For a section 2-619 dismissal, our
       standard of review is de novo. Solaia Technology, LLC v. Specialty Publishing Co., 221 Ill. 2d
       558, 579 (2006); Morr-Fitz, Inc., 231 Ill. 2d at 488. De novo consideration means we perform
       the same analysis that a trial judge would perform. Khan v. BDO Seidman, LLP, 408 Ill. App.
       3d 564, 578 (2011). Additionally, even if the trial court dismissed on an improper ground, a
       reviewing court may affirm the dismissal if the record supports a proper ground for dismissal.
       See Raintree Homes, Inc. v. Village of Long Grove, 209 Ill. 2d 248, 261 (2004) (when
       reviewing a section 2-619 dismissal, we can affirm “on any basis present in the record”); In re
       Marriage of Gary, 384 Ill. App. 3d 979, 987 (2008) (“we may affirm on any basis supported
       by the record, regardless of whether the trial court based its decision on the proper ground”).
¶ 21        Defendant’s motion in the instant case was based on section 2-619(a)(1), which seeks
       dismissal on the grounds “[t]hat the court does not have jurisdiction of the subject matter of
       the action, provided the defect cannot be removed by a transfer of the case to a court having
       jurisdiction.” 735 ILCS 5/2-619(a)(1) (West 2018). Subject-matter jurisdiction refers to a
       court’s power to hear and decide cases of a general class. Ferris, Thompson & Zweig, Ltd. v.
       Esposito, 2015 IL 117443, ¶ 15. With the exception of administrative review actions and
       certain cases for which the supreme court has exclusive jurisdiction, circuit courts have original
       jurisdiction of all justiciable matters pursuant to the Illinois Constitution. Ferris, Thompson &
       Zweig, 2015 IL 117443, ¶ 15. However, defendant claims that the trial court lacked subject-
       matter jurisdiction over plaintiff’s petition because Delaware law provides that Delaware
       courts have exclusive jurisdiction over the claims at issue. We do not find this argument
       persuasive.
¶ 22        Defendant relies on section 17-305 of the Delaware Revised Uniform Limited Partnership
       Act 4 (Limited Partnership Act) (Del. Code Ann. tit. 6, § 17-305(e) (West 2018)), which
       concerns access to information and provides that “[a]ny action to enforce any right arising
       under this section shall be brought in the Court of Chancery. *** The Court of Chancery is
       hereby vested with exclusive jurisdiction to determine whether or not the person seeking such
       information is entitled to the information sought.” The trial court also relied on this section in
       finding that it lacked subject-matter jurisdiction to consider plaintiff’s claim for an accounting.
       Defendant is correct that the express language of section 17-305 grants Delaware courts
       exclusive jurisdiction over claims arising under that section. However, as plaintiff notes,
       section 17-305 is concerned with the rights of limited partners; section 17-305(a) expressly


           Defendant also cites to section 17-802 of the Limited Partnership Act (Del. Code Ann. tit. 6, § 17-
           4

       802 (West 2018)), but that section concerns dissolution, which we have explained is not at issue on
       appeal.

                                                      -6-
       provides that “[e]ach limited partner, in person or by attorney or other agent, has the right” to
       obtain certain documents from the general partners. (Emphasis added.) Del. Code Ann. tit. 6,
       § 17-305(a) (West 2018). In the case at bar, while plaintiff has alleged that he is a limited
       partner of Pearson Investments, he has additionally alleged that he is also a general partner of
       the limited partnership. Consequently, while plaintiff would be required to file suit in the
       Delaware court in his capacity as a limited partner, section 17-305 does not impose such a
       restriction on a general partner. Thus, the trial court should not have dismissed count II in its
       entirety based on section 17-305.
¶ 23        We note that defendant suggests that we should not consider plaintiff’s arguments drawing
       a distinction between the rights of a limited partner and the rights of a general partner, claiming
       that these arguments are raised for the first time on appeal. As defendant points out, plaintiff
       did not raise any arguments concerning the applicability of the Limited Partnership Act to a
       general partner in his response to the motion to dismiss and, in fact, argued that he was not a
       partner in Pearson Investments at all but was only filing suit in his capacity as a beneficiary
       under the Cameron child’s trust. However, we cannot find that plaintiff’s response to the
       motion to dismiss resulted in the forfeiture of his arguments on appeal. In its reply in support
       of the motion to dismiss in the trial court, defendant pointed out the contradictions between
       plaintiff’s factual claims in his response and the allegations contained in the petition. The trial
       court in ruling on the motion also expressly found that plaintiff had alleged that he was bringing
       the instant action in his capacity as trustee of the Cameron trust, not as beneficiary of the
       Cameron child’s trust. As noted, when reviewing a motion to dismiss under section 2-619, “a
       court must accept as true all well-pleaded facts in plaintiffs’ complaint and all inferences that
       can reasonably be drawn in plaintiffs’ favor.” Morr-Fitz, Inc., 231 Ill. 2d at 488. Thus, the trial
       court properly disregarded the factual claims made in the response that contradicted the well-
       pleaded allegations in the petition and considered only those allegations contained in the
       petition. Moreover, plaintiff’s petition is replete with allegations that the Cameron trust was
       both a limited and a general partner in Pearson Investments. Indeed, count II of the petition
       specifically alleged that plaintiff was entitled to an accounting “as a General and Limited
       Partner of Pearson Investments.” Accordingly, while plaintiff’s response had a different focus,
       plaintiff’s position as a general partner was squarely before the trial court at the time that it
       ruled on the motion to dismiss, and thus, we cannot find that plaintiff has forfeited his
       arguments concerning his rights as a general partner.
¶ 24        However, our conclusion that section 17-305 of the Limited Partnership Act does not apply
       to a general partner does not end our inquiry as to the propriety of the trial court’s dismissal.
       As noted, even if the trial court dismissed on an improper ground, a reviewing court may affirm
       the dismissal if the record supports a proper ground for dismissal. See Raintree Homes, Inc.,
       209 Ill. 2d at 261; In re Marriage of Gary, 384 Ill. App. 3d at 987. While neither party discusses
       it, the Limited Partnership Act contains provisions concerning the rights of general partners,
       as well. If the provision concerning general partners also vests exclusive jurisdiction on the
       Delaware courts, then we must find that the trial court properly dismissed plaintiff’s petition.
¶ 25        Section 17-403 of the Limited Partnership Act concerns the general powers and liabilities
       of general partners and provides, in relevant part:
                “Except as provided in this chapter or in the partnership agreement, a general partner
                of a limited partnership has the rights and powers and is subject to the restrictions of a
                partner in a partnership that is governed by the Delaware Uniform Partnership Law in

                                                    -7-
               effect on July 11, 1999 (6 Del. C. § 1501 et seq.).” Del. Code Ann. tit. 6, § 17-403(a)
               (West 2018).
       Thus, in order to determine plaintiff’s rights as a general partner under the Limited Partnership
       Act, we must look to the relevant provisions of the Delaware Uniform Partnership Law
       (Uniform Partnership Law) that was in effect on July 11, 1999. 5
¶ 26       Section 1522 of the Uniform Partnership Law concerns accountings and provides:
               “Any partner shall have the right to a formal account as to partnership affairs:
                    (1) If the partner is wrongfully excluded from the partnership business or
               possession of its property by the copartners;
                    (2) If the right exists under the terms of any agreement;
                    (3) As provided by § 1521 of this title;
                    (4) Whenever other circumstances render it just and reasonable.” Del. Code Ann.
               tit. 6, § 1522 (West 1999).
       This section does not include any language imposing exclusive jurisdiction on Delaware courts
       for actions for the enforcement of the right to an accounting nor does such a limitation appear
       elsewhere in the Uniform Partnership Law. 6 Consequently, we cannot find that the trial court
       was deprived of jurisdiction to consider plaintiff’s request for an accounting in his capacity as
       a general partner of Pearson Investments and therefore should not have granted defendant’s
       motion to dismiss on this basis.
¶ 27       This same analysis does not apply with respect to plaintiff’s request for an accounting for
       Cameron General, however, despite plaintiff’s claim that the two requests are analogous.
       Plaintiff has alleged that Cameron General is a corporation, not a limited partnership.
       Accordingly, as the trial court recognized, the applicable law would be the General Corporation
       Law of the State of Delaware (Corporation Law) (Del. Code Ann. tit. 8, § 101 et seq. (West
       2018)). Section 220 of the Corporation Law governs inspection of books and records and
       provides for a stockholder’s right to inspect the corporation’s books and records. Del. Code
       Ann. tit. 8, § 220 (West 2018). However, section 220(c) provides that if the corporation refuses
       to permit an inspection of its books and records, “the stockholder may apply to the Court of
       Chancery for an order to compel such inspection.” Del. Code Ann. tit. 8, § 220(c) (West 2018).
       Section 220(c) further provides that “[t]he Court of Chancery is hereby vested with exclusive
       jurisdiction to determine whether or not the person seeking inspection is entitled to the
       inspection sought.” Del. Code Ann. tit. 8, § 220(c) (West 2018). Accordingly, under the
       express terms of the Corporation Law, if plaintiff wishes to inspect the books and records of
       Cameron General, such a request must be made before the Court of Chancery in Delaware and
       not before an Illinois court. The trial court’s dismissal of the request for an accounting from



           5
             Delaware repealed the Uniform Partnership Law and replaced it with the Delaware Revised
       Uniform Partnership Act, which became effective on January 1, 2000. See Del. Code Ann. tit. 6, §§ 15-
       1204, 15-1205 (West 2018).
           6
             We note that the Revised Uniform Partnership Act does contain such language, identical to the
       language of section 17-305(e) of the Limited Partnership Act quoted above. See Del. Code Ann. tit. 6,
       § 15-403(e) (West 2018). However, as noted, the Limited Partnership Act expressly applies the
       Uniform Partnership Law, not the Revised Uniform Partnership Act, to limited partnerships.

                                                     -8-
       Cameron General is therefore affirmed.

¶ 28                                            II. Section 2-615
¶ 29        Even though we have determined that the trial court erred in granting defendant’s motion
       to dismiss under section 2-619(a)(1) with respect to plaintiff’s request for an accounting from
       Pearson Investments, we may still affirm the dismissal if we find that the trial court should
       have granted the motion to dismiss under section 2-615 of the Code. See Raintree Homes, Inc.,
       209 Ill. 2d at 261; In re Marriage of Gary, 384 Ill. App. 3d at 987. A motion to dismiss under
       section 2-615 of the Code challenges the legal sufficiency of the complaint by alleging defects
       on its face. Young v. Bryco Arms, 213 Ill. 2d 433, 440 (2004); Wakulich v. Mraz, 203 Ill. 2d
       223, 228 (2003). The critical inquiry is whether the allegations in the complaint are sufficient
       to state a cause of action upon which relief may be granted. Wakulich, 203 Ill. 2d at 228. In
       making this determination, all well-pleaded facts in the complaint and all reasonable inferences
       that may be drawn from those facts are taken as true. Young, 213 Ill. 2d at 441. In addition, we
       construe the allegations in the complaint in the light most favorable to the plaintiff. Young, 213
       Ill. 2d at 441. As with a section 2-619 dismissal, we review de novo an order granting a section
       2-615 motion to dismiss. Young, 213 Ill. 2d at 440; Wakulich, 203 Ill. 2d at 228. As noted,
       de novo consideration means we perform the same analysis that a trial judge would perform.
       Khan, 408 Ill. App. 3d at 578.
¶ 30        In the case at bar, defendant claims that plaintiff failed to allege facts showing that he had
       any right to an accounting. Again, defendant focuses on section 17-305 of the Limited
       Partnership Act as the “sole authority” by which plaintiff could arguably be entitled to an
       accounting. However, as explained above, under the Limited Partnership Act, a general partner
       of a limited partnership has the same rights as a partner under the Uniform Partnership Law.
       Del. Code Ann. tit. 6, § 17-403(a) (West 2018). Section 1522 of the Uniform Partnership Law
       provides that a partner has the right to an accounting in four circumstances:
                     “(1) If the partner is wrongfully excluded from the partnership business or
                possession of its property by the copartners;
                     (2) If the right exists under the terms of any agreement;
                     (3) As provided by § 1521 of this title;
                     (4) Whenever other circumstances render it just and reasonable.” Del. Code Ann.
                tit. 6, § 1522 (West 1999).
¶ 31        Here, taking plaintiff’s allegations as true and drawing all reasonable inferences in his
       favor, plaintiff’s petition sets forth sufficient allegations to bring his claim for an accounting
       within the requirements of the Limited Partnership Act. The petition alleges that plaintiff, in
       his capacity as trustee of the Cameron trust, is a general partner of Pearson Investments, a
       limited partnership. The petition further alleges that certain of Pearson Investments’ assets
       were unlawfully liquidated and that plaintiff has not been provided with information as to the
       distribution or location of those assets. “The question presented by a motion to dismiss a
       complaint for failure to state a cause of action is whether sufficient facts are contained in the
       pleadings which, if established, could entitle the plaintiff to relief.” Feltmeier, 207 Ill. 2d at
       267. In the case at bar, plaintiff’s petition contains sufficient facts to entitle plaintiff to relief,
       if established. Accordingly, we cannot find that section 2-615 provides an alternate basis for
       affirmance and therefore reverse the trial court’s dismissal of count II of the petition with


                                                      -9-
       respect to plaintiff’s request for an accounting from Pearson Investments.

¶ 32                                           CONCLUSION
¶ 33       For the reasons set forth above, the trial court erred in dismissing plaintiff’s request for an
       accounting from Pearson Investments for lack of subject-matter jurisdiction, as section 17-305
       of the Limited Partnership Act does not apply to general partners of limited partnerships and
       no other provision of the Limited Partnership Act deprived the trial court of subject-matter
       jurisdiction. Plaintiff also alleged sufficient facts to state a cause of action for an accounting,
       so section 2-615 does not provide an alternate basis for dismissal.
¶ 34       However, the trial court properly dismissed plaintiff’s request for an accounting from
       Cameron General for lack of subject-matter jurisdiction, as section 220 of the Corporation Law
       vests exclusive jurisdiction for the inspection of corporate books and records in the Delaware
       Court of Chancery.

¶ 35      Affirmed in part and reversed in part.




                                                   - 10 -